Title: From George Washington to La Luzerne, 14 May 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Hd Qrs Morris-town May 14th 1780.

Since my last I have had the honor to receive the detail of His most Christian Majestys Fleet in the West Indies, which your Excellency has had the goodness to send me. I congratulate you very sincerely, Sir, on this very respectable armament, which I found to surpass my expectations and I would willingly hope that an occasion will be afforded the Count De Guichen to strike some important blow with ⟨it⟩—advancive of the honor ⟨and⟩ interest of his Majesty an⟨d⟩ of course, of the honor an⟨d⟩ interest of these states. I have the honor to b⟨e⟩ with the most respectful attachment & esteem Yr Excellencys Most ⟨Obedt⟩ & Hble Servt

Go: Washingto⟨n⟩

